
	
		I
		111th CONGRESS
		1st Session
		H. R. 2178
		IN THE HOUSE OF REPRESENTATIVES
		
			April 29, 2009
			Mr. Rangel introduced
			 the following bill; which was referred to the
			 Committee on the
			 Judiciary, and in addition to the Committee on
			 Energy and Commerce, for
			 a period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To amend the Controlled Substances Act and the Controlled
		  Substances Import and Export Act to eliminate certain mandatory minimum
		  penalties relating to crack cocaine offenses.
	
	
		1.Short titleThis Act may be cited as the
			 Crack-Cocaine Equitable Sentencing Act
			 of 2009.
		2.Treating crack
			 and other forms of cocaine the same for trafficking penalties
			(a)Treating 50
			 grams of crack the same as 50 grams of other forms of
			 cocaineSection 401(b)(1)(A) of the Controlled Substances Act (21 U.S.C.
			 841(b)(1)(A)) is amended by striking clause (iii).
			(b)Treating 5 grams
			 of crack the same as 5 grams of other forms of cocaineSection
			 401(b)(1)(B) of the Controlled Substances
			 Act (21 U.S.C. 841(b)(1)(B)) is amended by striking clause
			 (iii).
			3.Treating the
			 possession of crack the same as the possession of other forms of
			 cocaineSection 404(a) of the
			 Controlled Substances Act (21 U.S.C.
			 844(a)) is amended by striking the sentence that begins Notwithstanding
			 the preceding sentence.
		4.Treating the
			 importation of crack the same as the importation of other forms of
			 cocaine
			(a)Treating 50
			 grams of crack the same as 50 grams of other forms of
			 cocaineSection 1010(b)(1) of the Controlled Substances Import
			 and Export Act (21 U.S.C. 960(b)(1)) is amended by striking out subparagraph
			 (C).
			(b)Treating 5 grams
			 of crack the same as 5 grams of other forms of cocaineSection
			 1010(b)(2) of the Controlled Substances Import and Export Act (21 U.S.C.
			 960(b)(2)) is amended by striking out subparagraph (C).
			5.Sentencing
			 commission to amend guidelinesAs soon as practicable after the date of the
			 enactment of this Act, the United States Sentencing Commission shall promulgate
			 such amendments to the Sentencing Guidelines as are necessary to conform those
			 Guidelines to the amendments made by this Act.
		
